Citation Nr: 9926596	
Decision Date: 09/16/99    Archive Date: 09/28/99

DOCKET NO.  98-02 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Propriety of the initial 0 percent (noncompensable) 
evaluation assigned for residuals of a third degree burn 
scar on the right hand.

2. Propriety of the initial 10 percent rating for residuals 
of frostbite of the feet, subsequently increased, 
effective January 12, 1998, to separate 10 percent ratings 
for each foot.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Peter C. Lenart, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from May 
1978 to January 1986.

In November 1997, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina granted the 
veteran's claim for service connection for 
residuals of a third degree burn scar on the right hand and 
granted him a 0 percent disability rating.  At the same time, 
the RO granted the veteran's service connection claim for 
residuals of frostbite of both feet and granted him a 10 
percent disability rating.  In December 1997, the veteran 
filed a Notice of Disagreement (NOD) which addressed both 
issues.  Later that month, the RO issued a Statement of the 
Case (SOC) which addressed only the veteran's third degree 
burn scar claim.  No SOC was ever issued to address the 
veteran's increased rating claim for residuals of frostbitten 
feet.  In January 1998, the veteran perfected his appeal of 
the third degree burn scar claim through the submission of VA 
Form 9.  His Form 9 did not address the matter of frostbite 
to his feet, but did indicate his desire to testify before a 
local VA official (RO hearing).  The RO hearing took place on 
June 9, 1998 and the veteran testified only on the issue of 
his third degree burn scar claim.

In August 1998, the Hearing Officer issued a decision that 
maintained the veteran's third degree burn scar rating at the 
noncompensable level.  The Hearing Officer Decision also 
increased the veteran's rating for frostbitten feet to a 
combined 20 percent, effective January 12, 1998, based upon a 
change in the applicable rating schedule criteria which were 
effective that date.  The RO also issued a Supplemental 
Statement of the Case (SSOC) which addressed reasons for 
continuing the veteran's 0 percent rating for his third 
degree burn scar.  The veteran's appeal was certified to the 
Board of Veterans' Appeals (Board) only as it pertains to the 
third degree burn scar.  That matter is now properly before 
the Board for resolution.

REMAND

The Board has considered the October 1997 VA examination 
which formed the basis for the RO's grant of an initial 0 
percent rating for the veteran's third degree burn scar.  The 
examination does not include photographs, a clinical 
assessment of the scar, nor does it express a complete 
assessment of functional loss and pain experienced by the 
veteran, if any, attributable to the scar.  For instance, 
while the examination mentions restriction of flexion of the 
hand due to the scar, there is no information as to what 
approximate degree flexion is limited.  There is no clear 
indication of the degree to which the veteran is unable to 
close his fist, or whether there is clinical evidence of 
reduced grip strength in his right hand.  Based on the 
limited medical information available, the Board is unable to 
determine whether the current 0 percent evaluation is 
appropriate; therefore a more complete medical examination is 
required prior to appellate review.  Accordingly, it will be 
necessary for the veteran to report for an additional VA 
examination.  The RO must inform the veteran of the 
consequences of failing to appear for the scheduled 
examination.  See 38 C.F.R. §§ 3.158, 3.665; Bernard v. 
Brown, 4 Vet. App. 384, 395; Connolly v. Derwinski, 1 Vet. 
App. 566, 569 (1991).

Further the Board notes that in November 1997 the RO granted 
service connection for the veteran's bilateral frostbite of 
the feet and assigned a 10 percent evaluation.  The veteran 
submitted a Notice of Disagreement (NOD) in December 1997, 
expressing his dissatisfaction with this decision.  The NOD 
meets all criteria under 38 C.F.R. § 20.201 (1998).  
Unfortunately, the SOC issued by the RO neglected to address 
the veteran's claim for a higher rating for bilateral 
frostbite of the feet.  While the RO later assigned separate 
10 percent ratings for each extremity, effectively increasing 
the rating, neither the Board nor the RO can assume that the 
veteran is satisfied by this increase.  As a higher 
evaluation is available, the veteran is presumed to seek the 
maximum rating attainable for his disability, unless 
specifically indicated otherwise, the issue is still in 
appellate status.  See AB v. Brown, 6 Vet. App. 35, 39 
(1993).

The RO's failure to issue an SOC regarding the foregoing 
matter created a procedural defect which requires remand 
under 38 C.F.R. § 19.9 (1998).  See Godfrey v. Brown, 7 Vet. 
App. 398, 408-410 (1998).  Pursuant to the provisions of 
38 C.F.R. § 19.9 (amended effective October 8, 1997), "[I]f 
further evidence or clarification of the evidence or 
correction of a procedural defect is essential for a proper 
appellate decision," the Board is required to remand the 
case to the agency of original jurisdiction for the necessary 
action.  Accordingly, if a claim has been placed in appellate 
status by the filing of a NOD, the Board must remand the 
claim to the RO for the preparation of an SOC as to that 
claim.  Godfrey, supra; see also Archbold v. Brown, 9 Vet. 
App. 124, 130 (1996).  Under such circumstances, however, the 
appeal will be returned to the Board following the issuance 
of the SOC only if it is perfected by the filing of a timely 
substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 
97 (1997); Archbold, supra.

In addition, since revision of the applicable rating criteria 
occurred during the pendency of the appeal, for the period 
beginning January 12, 1998, the RO must consider the 
propriety of the veteran's disability evaluation under each 
version of the applicable code.  The veteran is entitled to 
the application of the version most favorable to his claim.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312 (1990).

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1. The RO should obtain all up to date 
medical
treatment records, which may have come 
into existence since this claim was 
certified to the Board in November 1998, 
with respect to the disabilities under 
review.

2.  The RO should schedule the veteran 
for a current VA examination.  
Documentation of the notification to 
report for scheduled examination, sent to 
the veteran's address of record, should 
be made a part of the file.  The examiner 
should set forth all relevant 
manifestations of the service-connected 
burn scar, to include whether it is 
poorly nourished with repeated 
ulceration, tender and painful on 
objective demonstration, or impairs 
functioning of the hand, and the degree 
thereto.  Color photographs of the burn 
scar should be made for the record.  

If the veteran fails to report for VA 
examination, the RO should take into 
consideration the provisions of 38 C.F.R. 
§§ 3.158, 3.655.

3.  The RO should formally readjudicate 
the issues on appeal.  The veteran should 
then be issued an SSOC, which addresses 
both issues.  With respect to the 
propriety of the rating to be assigned 
the service-connected frostbite disorder, 
the SSOC should reflect consideration of 
the veteran's claim for increase under 
the old criteria, for the period before 
January 12, 1998 and, after that date, 
the old and new, applying that which is 
most favorable for the veteran.  With 
respect to the issue of a higher 
evaluation for frostbite residuals, he 
should be advised that he is entitled to 
have a hearing and that he must timely 
file a substantive appeal in order to 
perfect his appeal of that issue.  If and 
only if he does so, that issue, along 
with the issue of increased rating for 
the service-connected hand scar, should 
be returned to the Board for further 
appellate action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	NANCY R. ROBIN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).




